Case 4:18-cv-00078-JHM-HBB Document 29 Filed 03/20/19 Page 1 of 1 PageID #: 505




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

 CIVIL ACTION NO. 4:18-CV-00078-JHM

 ROBERT TAPP                                                                          PLAINTIFF

 v.

 LIBERTY LIFE ASSURANCE COMPANY
 OF BOSTON                                                                           DEFENDANT

                                          JUDGMENT

        This matter having come before the Court on a dispositive motion filed by Defendant, and

 the Court having issued an Order on this date granting said motion,

        IT IS HEREBY ORDERED that judgment be entered in favor of Defendant consistent

 with the Court’s Order and the Plaintiff’s complaint be dismissed with prejudice.




                                                                              March 19, 2019




 cc: counsel of record
